AO 247 (Rev. NCE 3/ 19) Order Regarding Motion for Sentence Reduction Pursuant to 18 U.S.C.   § 3582(c)        Page I of2 (Page 2 Not for Public Disclosure)



                                        UNITED STATES DISTRICT COURT
                                                                   for the
                                                         Eastern District of North Caro lina


                    United States of America
                                   V.
                     Corey Michae l Leftwich                                    Case No:          4:00-CR-37- lH
                                                                                USM No:           19456-056
Date of Original Judgment:                             August 21, 2001
Date of Previous Amended Judgment:                     February 1, 20 16        Sherri R. Alspaugh
(Use Date of Last Amended Judgment if Any)                                      Defendant 's Attorney


                  ORDER REGARDING MOTION FOR SENTENCE REDUCTION
                          PURSUANT TO 18 U.S.C. § 3582(c)(l)(B)
         Upon motion of 0 the defendant D the Di rector of the Bureau of Prisons D the court under 18 U.S.C.
§ 3582( c)( l )(B) for a modification of an imposed te rm of imprisonment to the extent otherwise expressly permitted by
statute and as provided by Section 404 of the F irst Step Act of 20 18, and having considered such motion, and
taking into account the sentencing factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable,


IT IS ORDERED that the motion is:
          D DENI ED. 0 GRANTED a nd the defendant 's previous ly imposed sentence of imprisonment (as reflected in
the /astjudgment issued) of 262                 months is reduced to 240 months in each count,
                                              (Comp lete Parts I and ff of Page 2 when motion is granted)

concurrent. The tern1 of supervised release is reduced to 3 years in each cou nt, concurrent.




If the amoun t of time the defendant has already served exceeds this sentence, the sentence is reduced to a "Time Served"
sentence, subject to an addition al period of up to ten (10) days for administrative purposes of releasing the defendant.
Except as otherwise provided, all provisions ofthej udgment(s) dated August 21 , 2001, and February 1, 2016,
shall remain in effect. IT IS SO ORDERED.




Effective Date:     ~~~~~~~~~
                                                                      Malcolm J. Howard          Senior U.S. District Judge
                     (if different fro m order date)                                                  Printed name and title
